Determination unanimously confirmed and petition dismissed, without costs. Memorandum: This is a proceeding pursuant to section 298 of the Executive Law to annul a determination of no probable cause rendered by the State Division of Human Rights and affirmed by the State *1072Human Rights Appeal Board. In her complaint filed with the State Division of Human Rights, petitioner alleged that respondents Dunlop Tire and Rubber Corporation and United Rubber Workers, Local No. 135, engaged in racially discriminatory practices. We find that a prior dismissal of petitioner’s cause of action, based on section 2000e-2 (subd [a]) of title 42 of the United Státes Code against the same defendants in Federal District Court bars the instant action under the doctrine of res judicata. When the elements of proof required for establishing a prima facie case in Federal and State actions are nearly identical, a prior Federal determination may effectively bar a subsequent State action (Hines v City of Buffalo, 79 AD2d 218; Zarcone v Perry, 78 AD2d 70, affd 55 NY2d 782, cert den 456 US 979). Section 296 (subd 1, par [a]) of the Executive Law and section 2000e-2 (subd [a]) of title 42 were intended to protect against the same types of discriminatory practices and thus the elements of a successful employment discrimination claim are virtually the same in either forum (Kremer v Chemical Constr. Corp., 456 US 461, 479). Petitioner could not therefore prevail under section 296 of the Executive Law consistently with the Federal court’s dismissal of her discrimination claim under title VII (Kremer v Chemical Constr. Corp., supra, pp 479-480). Furthermore, the determination of the New York State Human Rights Appeal Board is supported by substantial evidence (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). (Proceeding pursuant to Executive Law, § 298.) Present — Dillon, P. J., Callahan, Doerr, Denman and O’Donnell, JJ.